Citation Nr: 1701798	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-18 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for neuropathy.

2.  Entitlement to service connection for lower extremity neuropathy, to include as due to Agent Orange (herbicide) exposure, is warranted.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1965 to March 1967, and from August 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the RO, which declined to reopen service connection for neuropathy, and also from a September 2013 rating decision, which, in pertinent part, denied service connection for PTSD.  

The Veteran requested a videoconference hearing before the Board in a June 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals).  In a November 2016 letter, the Veteran was informed that a videoconference hearing had been scheduled for December 6, 2016.  In November 2016, VA received a letter advising that the Veteran would not be able to attend the December 6, 2016 videoconference hearing and requested a list of Veterans Service Organizations (VSO).  In December 2016, VA mailed the requested list of VSOs to the Veteran; however, it appears that the Veteran remains without representation to date.  Further, the record indicates that the Veteran did not appear for the December 6, 2016 videoconference hearing, and did not request its postponement.  As such, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) (2016).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files as to ensure a total review of the evidence.  The issue of service connection for neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied service connection for neuropathy, to include as due to herbicide exposure, on the basis that the evidence did not show that the Veteran was diagnosed with neuropathy during service or that neuropathy manifested within a year of last exposure to Agent Orange.

2.  The Veteran did not appeal the July 2009 rating decision after being notified of appellate rights.

3.  New evidence received since the July 2009 rating decision relates to an unestablished fact of a current neuropathy diagnosis necessary to substantiate a claim for service connection for neuropathy.

4.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision, denying service connection for neuropathy, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the July 2009 rating decision is new and material to reopen service connection for neuropathy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision reopens and remands the issue of service connection for neuropathy, no further discussion of VA's duties to notify and assist is necessary regarding this issue.

With respect to service connection for PTSD, the Veteran was advised of VA's duties to notify and assist in the development of the claim in June 2013, prior to initial adjudication of the claim in September 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA has satisfied its duties to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim for service connection for PTSD by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, Social Security Administration records, lay statements, and VA examination reports.

The Veteran was afforded a VA PTSD examination in November 2014, the report for which has been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2014 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, and offered an opinion with supporting rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for PTSD has been met.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed with respect to service connection for PTSD, and no further development is required to comply with the duty to assist in developing the facts pertinent to this issue on appeal.  

Reopening of Service Connection for Neuropathy

Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  See Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 	 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran filed a claim for service connection for neuropathy in February 2009.  Amongst adjudication of other claims, the RO denied service connection for neuropathy in the July 2009 rating decision, finding that the evidence submitted did not show a confirmed diagnosis for neuropathy, and the evidence did not show that the Veteran was treated for this condition in service or that the neuropathy manifested to a compensable degree within one year from the last exposure to Agent Orange.  The Veteran was notified of that rating decision and provided notice of procedural and appellate rights that same month in July 2009.  The Veteran did not disagree with the July 2009 determination, and no new and material additional evidence was received within one year of the July 2009 notice.  For these reasons, the July 2009 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  

Since the July 2009 rating decision denying service connection for neuropathy, additional evidence has been received in the form of updated VA treatment records, private treatment records and lay statements submitted by, and on behalf of, the Veteran.  An April 2013 private treatment record from Dr. J.L. shows that the Veteran was diagnosed with neuropathy in the legs (lower extremity) with an onset date of September 2009.  Such evidence relates to an unestablished fact of a current neuropathy diagnosis, so could reasonably substantiate a claim for service connection for neuropathy.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for neuropathy.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, as explained in the Remand section below, further development is necessary before the Board can address the merits of the service connection claim.

Service Connection for PTSD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Veteran has claimed service connection for PTSD, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply to the claim for service connection for PTSD.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
   
Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with 38 C.F.R. § 4.125(a)), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2016).  In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran has advanced having PTSD as a result of military service.  Military personnel records show that the Veteran was stationed in the Republic of Vietnam (Vietnam) from April 1966 to February 1967, and, per the DD Form 214, the Veteran was awarded a Vietnam Combat Medal.  Specifically, the Veteran reports that he was stationed at a military base in Vietnam that was constantly under attack, and that he was assigned to guard duty that exposed him to dangerous infiltrators.  The Veteran reported that on one occasion a radio tower situated above the military base was blown up, presumably by enemy projectiles.  As such, the occurrence of an in-service stressor is established.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f)(2).  

Nonetheless, after a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current PTSD diagnosis consistent with 38 C.F.R. § 4.125(a).  The Veteran underwent a VA psychiatric examination in November 2014; however, while the VA examiner diagnosed other mental disorders, the VA examiner did not render a diagnosis of PTSD.  The VA examiner explained that the Veteran did not fulfill Criterion A, exposure to traumatic event, to support a diagnosis of PTSD.  Specifically, the VA examiner noted that the Veteran's response to dangers in a combat environment was within the normal range for ordinary stressors.  Although the Veteran reasonably believed his life was threatened and that he could be physically injured in combat, the VA examiner described the Veteran's emotional response to thoughts of being in combat as "diffuse and contributory to lifelong anxiety features."  The Veteran described memories of combat in Vietnam as "poignant" rather than frightening.  Thus, the VA examiner concluded that the Veteran's emotional response to memories of combat could not be characterized as psychologically traumatized.
 
The record is also replete with VA and private psychiatric treatment records, none of which demonstrate a current diagnosis of PTSD consistent with 38 C.F.R. § 4.125(a).  Without a current disability, service connection cannot be established.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  The weight of the evidence in this case is against finding a PTSD disability at any point during the claim period or a recent diagnosis prior to the filing of the claim for service connection.  See McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289 (current diagnosis need only be "sufficiently proximate" to the filing of a claim so as to constitute evidence of a "current diagnosis" of disability).

The Board notes that the November 2014 VA examination report did reflect diagnoses for panic disorder and persistent depressive disorder, the symptoms for which the VA examiner stated were distinguishable from one another.  With regards to the symptoms associated with the persistent depressive disorder, the Board notes that service connection for depression was previously denied in the above unappealed July 2009 rating decision; thus, the symptoms associated with depression are not being considered by the Board at this time.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

The VA examiner attributed the following psychiatric symptoms to the Veteran's panic disorder: recurrent and unexpected panic attacks including symptoms of palpitations, accelerated heart rate, sweating, trembling or shaking, shortness of breath, dizziness, fear of blood pressure being out of control with persistent concern of having additional attacks and worry about whether the attacks are life threatening.  The November 2014 examination report reflects that the Veteran reported the panic attacks began in the 1990s and were triggered by boredom, thoughts of Vietnam, or nothing in particular, and that the Veteran now believes the panic attacks started "because of the PTSD."  On the contrary, the VA examiner noted that review of the medical record showed that both the Veteran and prior mental health providers attributed the panic attacks to lifelong anxiety, interpersonal conflict relating to gender identity issues, and current situational factors.  The VA examiner also noted that prior medical records did not reflect reports of nightmares or other re-experiencing symptoms related to combat in Vietnam, nor do more current VA treatment records reflect any combat attribution for mental health symptoms.

To the extent that the Veteran purports to attribute the panic disorder symptoms to a claimed diagnosis of PTSD, the Veteran, as a lay person, is competent to report experiencing psychiatric symptoms, but is not competent to diagnose a psychiatric disability because a diagnosis of PTSD requires medical expertise and falls outside the realm of common knowledge of a lay person.  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Introduction to the DSM-IV specifically provides a "Cautionary Statement" that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of the DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose . . ."  A diagnosis not conforming to the DSM-IV criteria or that does not show the findings on a report that supports the diagnosis is not adequate and requires further substantiation.  See 38 C.F.R. § 4.125(a).

Consequently, the Veteran's purported opinion attributing the current panic disorder symptoms to a PTSD diagnosis is of no probative value, and is further unsupported by any rationale.  Additionally, any purported opinion is far outweighed by the November 2014 VA examiner's opinion that is based on a review of history and clinical observation, and includes a rationale.  The only competent medical opinion addressing whether the Veteran has a PTSD diagnosis is the negative November 2014 VA PTSD opinion.

Similarly, the Board notes that medical records dating back to 1990 indicate diagnoses of several other mental disorders including anxiety disorder, dysthymia, gender identity disorder, recurrent major depression with mood incongruent psychotic features, bi-polar disorder, and schizophrenia; however, the record is replete with treatment records that show these mental disorders were not caused by military service or related to combat in Vietnam, but rather the cause of these mental disorders was in large part due to the Veteran experiencing prejudice and harassment related to the gender identity issues that began in early adolescence.  Given the absence of competent evidence attributing the psychiatric symptoms associated with the above mental disorders to military service, but rather identifying other non-service-related etiologies, those issues are not before the Board at this time.

For the reasons discussed above, the Board finds that the weight of the evidence, both lay and medical, demonstrates that the Veteran does not have a current diagnosis of PTSD as required under 38 C.F.R. § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against service connection for PTSD, the claim must be denied, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination that is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service Connection for Lower Extremity Neuropathy

Throughout this appeal, the Veteran has contended that the current lower extremity neuropathy is related to active service.  Specifically, the Veteran asserted that the current neuropathy is due to exposure to Agent Orange while serving in Vietnam. 

The record reflects that the Veteran was stationed in Vietnam from April 1966 to February 1967, and that the Veteran was diagnosed with neuropathy in the legs in 2009.  An October 1997 orthopedic consultation examination revealed all extremities were normal and found full range of motion in all peripheral joins and no residual musculoskeletal impairment from a prior wrist and ankle fracture.  An April 2009 treatment record from the Loma Linda VA Medical Center (VAMC) noted complaints of paresthesia in both feet and to certain fingers, and the Veteran reported a history of symptoms of numbness in the toes for several years.  As noted above, an April 2013 private treatment record from Dr. J.L. shows that the Veteran was diagnosed with neuropathy in the legs with an onset date of September 2009.

As the instant decision reopens the claim for service connection for lower extremity neuropathy, and given that the Veteran was not previously afforded a VA examination, the Board finds that remand is required in order to obtain a medical examination and opinion addressing whether the Veteran's current lower extremity neuropathy had its onset during service, manifested within a compensable degree within one year of service separation, or was otherwise caused by or related to service, including as due to exposure to Agent Orange.

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue of service connection for neuropathy is REMANDED for the following actions:

1. Associate with the record any VA treatment records pertaining to the treatment of the Veteran's neuropathy from July 2011.

2. Schedule a VA examination to address the relationship, if any, between the current lower extremity neuropathy and active service.  The relevant documents in the record should be made available to the examiner.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should advance the following opinion:

Is it at least as likely as not (i.e., a 50 percent probability or greater) that the currently diagnosed lower extremity neuropathy had its onset during, or was otherwise causally or etiologically related to active service?  In rendering an opinion, the VA examiner should address the Veteran's contention that the current lower extremity neuropathy is the result of exposure to Agent Orange during military service.

3. Thereafter, readjudicate the issue of service connection for lower extremity neuropathy.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


